Citation Nr: 0816916	
Decision Date: 05/22/08    Archive Date: 06/04/08	

DOCKET NO.  06-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected disability pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his sister


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July and August 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran testified at a Board 
hearing in May 2007.  

This case was previously before the Board in August 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  Pertinent evidence of record is to the effect that the 
veteran is 59 years of age, and has a high school education.  
The veteran has had occupational experience as a commercial 
insulator, and, apparently, last worked around or about May 
of 2004.  

2.  The RO has rated all of the veteran's disabilities, 
consisting of subjective monocular diplopia, the residuals of 
facial bone fracture, degenerative joint disease of the left 
hip, left knee strain, degenerative joint disease of the 
lumbar spine, hypertension, and erectile dysfunction, as 
noncompensably disabling.  

3.  The veteran does not currently have one nonservice-
connected disability ratable at 60 percent or more, or a 
single disability rated at 40 percent or more, with 
additional nonservice-connected disabilities to bring the 
combined rating to 70 percent or more.  

4.  The veteran's disabilities are not productive of total 
disability, and are insufficient to preclude the average 
person from following a substantially gainful occupation.  

5.  The veteran is not unemployable by reason of disability, 
age, education, and occupational history.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1521, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.17 and Part 4 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the claimant is expected to provide; and (4) request 
that the veteran provide any evidence in his possession which 
pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in February 2004 and 
September 2007.  In those letters, VA informed the veteran 
that, in order to prevail on his claim for pension benefits, 
he must demonstrate that his current disabilities are 
sufficient to preclude his participation in any form of 
substantially gainful employment.  As to informing the 
veteran of which information and evidence he was to provide 
to VA, and which information and evidence VA would attempt to 
obtain on his behalf, VA informed him that it had a duty to 
obtain any records held by any federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a federal 
agency, such as records from private doctors and hospitals.  
The RO informed the veteran that he could obtain private 
records himself and submit them to VA.  Finally, he was told 
to submit any evidence in his possession which pertained to 
his claim.

In the September 2007 VCAA letter, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to nonservice-
connected pension, any questions as to the appropriate 
effective date to be assigned is rendered moot. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained not only private medical 
records, but also VA treatment records and examination 
reports.  Additionally, the evidence of record contains VA 
examination reports conducted in May 2004 and October 2007.  
The examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  


For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

Criteria & Analysis

The Board wishes to make it clear that, in reaching the 
following determination, it has reviewed all the evidence in 
the veteran's claims file, which includes his multiple 
contentions, including those offered at the time of a hearing 
before the undersigned Veterans Law Judge in May 2007, as 
well as both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule of Ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.321(a), Part 4 (2007).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2007).

Nonservice connected pension benefits are payable to a 
veteran who has served for ninety (90) days or more during a 
period of war (which is not in dispute here), and who is 
permanently and totally disabled due to nonservice-connected 
disabilities which are not the result of his or her own 
willful misconduct.  38 U.S.C.A. § 1521 (West 2002); see also 
Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993), and other 
cases cited therein.  Where a veteran's combined disability 
is less than 100 percent, he or she must be unemployable by 
reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342, and 
Part 4 (2007); see also Brown v. Derwinski, 2 Vet. App. 444, 
446 (1992).

The Court has provided an analytical framework for 
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that the 
VA has a duty to ensure:  that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under the 
"average person" or "unemployability" tests, a determination 
is made as to whether there is entitlement to nonservice-
connected disability pension on an extraschedular basis.  

The average person or "objective" test is rooted in 
38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15, and mandates 
that total disability will be found to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability or "subjective" test arises from 
38 U.S.C.A. § 1521(a), and 
38 C.F.R. §§ 3.321(b)(2) and 4.17, and mandates that where it 
is shown that the appellant's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16, and are 
permanent in nature, a determination should be made as to 
whether such disabilities render him or her incapable of 
substantially gainful employment.  If so, the veteran again 
meets the requirements of the law for the benefit at issue.  
To meet the percentage requirements of 38 C.F.R. § 4.16, the 
veteran must suffer from one disability ratable at 60 percent 
or more, or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating for all of the disabilities is 70 percent or 
more.

Finally, where the veteran does not meet either the "average 
person" or "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to nonservice-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 
3.321(b)(2) on the basis that he or she is unemployable by 
virtue of age, occupational background, or other related 
factors.

In the present case, at the time of the filing of the 
veteran's claim for benefits in January 2004, he indicated 
that he had occupational experience as a commercial 
insulator.  The veteran additionally indicated that he was 
prevented from working as a result of diplopia in his left 
eye and back pain, as well as arthritis in his left hip, leg, 
and knee.

Pertinent evidence of record is to the effect that a majority 
of the veteran's current disabilities are the result of a 
motor vehicle accident in August 1984.  At that time, the 
veteran sustained fractures of his left hip, left tibia and 
fibula, left foot, left orbit, and left maxilla.  In 
addition, the veteran suffered a subtalar dislocation on the 
right, an open wound of the left knee, an open groin wound, 
facial lacerations, and diplopia.  

At the time of a VA general medical examination in May 2004 
(which examination involved a full review of the veteran's 
medical records), the veteran gave a history of arthritis of 
the left hip, reportedly the result of a motor vehicle 
accident in 1984.  According to the veteran, he suffered from 
arthritic changes and degenerative joint disease in his left 
hip, which extensive walking tended to aggravate.  When 
questioned, the veteran indicated that medication somewhat 
alleviated his left hip pain.  Further noted was that the 
veteran utilized no devices for his left hip.

Regarding his left knee, the veteran gave a history of 
arthritic changes, though with no injury, swelling, heat, or 
redness.  Also noted were problems with lower back pain 
approximately once every two months.  When questioned, the 
veteran denied any radiation or incapacitation, and indicated 
that he was able to walk two miles, and stand from 10 to 15 
minutes. 

Regarding his occupational history, the veteran indicated 
that his disabilities affected his job and daily activities.  
According to the veteran, his disabilities affected his job 
as a car mechanic, in that he was unable to do what he had 
been able to do in the past.  

On physical examination, the veteran's blood pressure was 
154/99, 164/89, and 152/96.  Examination of the veteran's 
head and face was within normal limits, as was physical 
examination of the veteran's eyes.  Noted at the time of 
examination was that the veteran could walk a distance of two 
miles, and climb four floors.  Musculoskeletal evaluation 
showed a full range of motion of the veteran's left hip, with 
movement from 0 to 125 degrees and no pain.  Further 
evaluation showed a full range of motion of the veteran's 
left knee, with no pain.  Range of motion of the veteran's 
lumbar spine was likewise full, with no evidence of any lack 
of endurance, weakness, or fatigue.  At the time of 
examination, there was no evidence of any swelling or 
effusion.  Radiographic studies showed no bony abnormalities 
of the left knee, while studies of the left hip and lumbar 
spine showed some evidence of degenerative joint disease.  
The pertinent diagnoses noted were degenerative joint disease 
of the left hip, and left knee strain, with no loss of motion 
or function.

In a rating decision of July 2004, the RO denied entitlement 
to a permanent and total disability rating for pension 
purposes, and, in so doing, assigned a noncompensable 
evaluation for the veteran's degenerative joint disease of 
the left hip, left knee strain, and degenerative joint 
disease of the lumbar spine.  

At the time of a VA ophthalmologic examination in August 
2004, the veteran gave a history of double vision in his left 
eye for the past few years.  Noted at the time was a history 
of a motor vehicle accident in 1984, with some fracture of 
the veteran's face on the left side, which was repaired.  
According to the veteran, since the time of that accident, he 
had suffered from double vision in his left eye "at times."

On physical examination, corrected visual acuity was 20/20 in 
both the right and left eyes, with no evidence of any 
binocular diplopia.  While the veteran complained of 
monocular diplopia in his left eye, he was unable to chart 
this diplopia, with the result that it seemed as if his 
complaint of double vision could not be documented by 
diplopia chart.  On cover test, the veteran was orthophoric 
at distance, and became somewhat exophoric at near.  No 
hypertropia or hyperphoria were in evidence, and external 
ocular movements were normal in both eyes.  The pertinent 
diagnoses noted were of an old history of motor vehicle 
accident, with facial bone fracture in the past; monocular 
diplopia which could not be charted by diplopia chart, and 
which appeared to be subjective only; and early nuclear 
sclerosis of both eyes.  

In a rating decision of August 2004, the RO continued its 
denial of a permanent and total disability rating for pension 
purposes, and, in so doing, assigned respective 
noncompensable evaluations for subjective monocular diplopia 
of the left eye, with early nuclear sclerosis of both eyes; 
residuals of facial bone fracture, status post old motor 
vehicle accident; degenerative joint disease of the left hip; 
left knee strain; and degenerative joint disease of the 
lumbar spine.  

At the time of a subsequent VA general medical examination in 
October 2007, it was noted that the veteran's claims folder 
was available, and had been reviewed.  That review revealed 
evidence of hypertension, reportedly having its onset around 
or about the year 2002, which was currently stable, and for 
which the veteran received treatment with medication.  Also 
noted were problems with hypercholesterolemia, for which the 
veteran similarly received treatment with medication, 
resulting in improvement.  When questioned, the veteran gave 
a history of hospitalization and/or surgery for his left eye 
and left knee, and voiced complaints of diplopia.

On physical examination, the veteran's blood pressure was 
138/86, 130/76, and 116/82.  Further examination revealed the 
veteran to have an antalgic gait.  Physical examination of 
the veteran's eyes was within normal limits, with normal 
light and accommodation, and normal visual fields.  When 
questioned, the veteran denied any problems with 
incapacitation.  Genitourinary examination showed the 
veteran's testis, epididymis, seminal vesicles, and spermatic 
cords to be within normal limits, as was his penis.  At the 
time of examination, a neurological evaluation was 
essentially within normal limits.  Following examination, the 
veteran indicated that his usual occupation was that of 
commercial insulation installer, but that he was not 
currently employed due to an inability to go up and down 
ladders and scaffolding.  

On VA genitourinary examination, likewise conducted in 
October 2007, the veteran gave a history of hypertension and 
erectile dysfunction.  When questioned, the veteran denied 
any problems with lethargy, weakness, anorexia, or weight 
loss, and similarly denied any problems with urinary 
hesitancy or dysuria.  According to the veteran, he was 
currently receiving medication for both hypertension and 
hypercholesterolemia, as well as for joint pain.  

On physical examination, the veteran's penis, testicles, 
epididymis and spermatic cords were within normal limits, 
with no evidence of any penile deformity.  The pertinent 
diagnosis noted was of erectile dysfunction, most likely 
secondary to hypertension.

On VA ophthalmologic examination in October 2007, the veteran 
gave a history of a motor vehicle accident with multiple 
fractures, including of the left lower orbit, which was 
successfully repaired at the time of the accident.  According 
to the veteran, his visual acuity had always been "20/20," 
though he complained of occasional double vision which could 
not be objectively documented. 

On physical examination, corrected visual acuity was 20/20 in 
both the right and left eyes.  Noted at the time was that the 
veteran had a regular driver's license.  Also noted was that 
the veteran had found it necessary to stop construction work 
in 2003 due to pain in his knee and hip.  At the time of 
examination, visual field testing was within normal limits.

At the time of a VA orthopedic/spinal examination in October 
2007, the veteran gave a history of a motor vehicle accident 
in 1984, at which time he received treatment for a fractured 
pelvis, and underwent an open reduction with internal 
fixation of the left tibia, and closed reduction of the right 
ankle.  Also noted was a fracture of the left acetabulum with 
posterior dislocation of the hip, and diastasis symphysis, 
dislocation of the right tabula-talar joint, and fracture of 
the midshaft of the left tibia.  When questioned, the veteran 
complained of pain in his left hip, knee, and lower back.  
However, he experienced no problems with any functional 
limitation on standing or walking.  Nor was there any 
evidence of assistive aids required for walking.

On physical examination, the veteran's gait was described as 
antalgic.  Range of motion measurements of the veteran's left 
hip showed flexion from 0 to 125 degrees, with extension to 
30 degrees, abduction to 45 degrees, adduction to 25 degrees, 
internal rotation to 40 degrees, and external rotation to 60 
degrees.  While the veteran was unable to cross his legs, he 
could "toe out" greater than 15 degrees.  

Range of motion measurements of the veteran's left knee 
showed motion from 0 to 140 degrees, with no additional 
limitation of motion on repetitive use.  At the time of 
examination, there was no evidence of any crepitation or 
masses behind the veteran's left knee, or any left "clicks or 
snaps."  Examination was negative for the presence of 
grinding, instability, and either patellar or meniscus 
abnormalities.  Nor was there any evidence of problems with 
the tendons or bursa.

Radiographic studies of the veteran's left knee showed the 
joint spaces to be well maintained, with no evidence of any 
fracture, and only a small rounded sclerotic density in the 
proximal left tibia, felt most likely to be a bony island.

Radiographic studies of the veteran's left hip showed some 
mild narrowing of the joint space consistent with 
degenerative change, in conjunction with a bone spur 
involving the iliac bone just superior to the hip.  

On examination of the veteran's lumbar spine, he denied any 
history of fatigue, decreased motion, stiffness, weakness, or 
spasms.  While complaining of pain, the veteran indicated 
that he experienced no limitation of walking due to his low 
back disability.  

On physical examination, there was no evidence of any spasm, 
atrophy, or guarding, or of any tenderness or weakness.  In 
fact, the veteran displayed no muscle spasm with accompanying 
localized tenderness or guarding severe enough to be 
responsible for an abnormal gait or abnormal spinal contour.  

Range of motion measurements of the veteran's lumbar spine 
showed flexion from 0 to 90 degrees, with extension to 30 
degrees, lateral flexion on the right and left to 30 degrees, 
and lateral rotation on both the right and left to 30 
degrees.  The pertinent clinical impression was of mild 
degenerative changes in the lumbar spine.  According to the 
examiner, from an orthopedic point of view, the veteran was 
employable in a job with limits on ladder climbing and heavy 
lifting compatible with his age.

In a Supplemental Statement of the Case dated in October 
2007, the RO continued its denial of a permanent and total 
disability rating for pension purposes, and, in addition to 
the aforementioned disabilities already rated, assigned a 
noncompensable evaluation for the veteran's hypertension, as 
well as for his erectile dysfunction.  

Based on the aforementioned, it is clear that, with the 
possible exception of the veteran's degenerative joint 
disease of the left hip and hypertension, the vast majority 
of his disabilities have in the past been and remain 
noncompensably disabling.

More specifically, in order to warrant a compensable 
evaluation for diplopia, there must be demonstrated at least 
some objectively quantifiable impairment of muscle function 
sufficient to produce double vision.  See 38 C.F.R. § 4.84a 
and Part 4, Codes 6099, 6090 (2007).  However, at the time of 
a VA ophthalmologic examination in August 2004, and once 
again on subsequent examination in October 2007, the veteran 
failed to exhibit any chartable ocular diplopia.  

As regards his current residuals of facial bone fracture, a 
compensable evaluation would require demonstrated evidence of 
a loss of part of the skull (without evidence of brain 
hernia) measuring smaller than the size of a 25-cent piece, 
or 4.619 square centimeters.  38 C.F.R. § 4.71a and Part 4, 
Codes 5299, 5296 (2007).  However, notwithstanding the 
veteran's 1984 motor vehicle accident, there exists no 
evidence that he currently suffers from any such facial bone 
loss.  

Regarding the veteran's degenerative joint disease of the 
left hip, the Board notes that a 10 percent evaluation is 
warranted in the absence of any limitation of motion (as in 
this case) where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a and Part 4, Codes 5010-5003 (2007).  A 10 
percent evaluation is, likewise, warranted where there is a 
limitation of flexion of the thigh to 45 degrees, or a 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a and 
Part 4, Codes 5251, 5252 (2007).  Finally, a 10 percent 
evaluation is indicated where there is a limitation of 
adduction such that the veteran is unable to cross his legs, 
with a 20 percent evaluation requiring demonstrated evidence 
of a limitation of abduction with motion lost beyond 10 
degrees.  38 C.F.R. § 4.71a and Part 4, Code 5253 (2007).  

As noted above, as of the time of a VA orthopedic examination 
in October 2007, the veteran was apparently unable to cross 
his legs.  Accordingly, a 10 percent evaluation is warranted 
under the provisions of 38 C.F.R. § 4.71a and Part 4, Code 
5253.  However, to date, there exists no evidence of clinical 
findings sufficient to warrant the assignment of a greater 
than 10 percent evaluation for the veteran's degenerative 
joint disease of the left hip.

Turning to the veteran's left knee strain, the Board notes 
that a 10 percent evaluation is warranted where there is 
evidence of slight knee impairment, with recurrent 
subluxation or lateral instability.  A 10 percent evaluation 
is, likewise, in order where there is evidence of a 
limitation of flexion to 45 degrees, or of extension to 10 
degrees.  38 C.F.R. § 4.71a, and Part 4, Codes 5257, 5260, 
5261 (2007).  However, based on available evidence, it is 
clear that the veteran exhibits no such limitation of motion 
of his left knee.  Nor are other objective findings present 
which would warrant the assignment of a compensable 
evaluation.

Regarding the veteran's degenerative joint disease of the 
lumbar spine, the Board notes that, pursuant to applicable 
law and regulation, a 10 percent evaluation is warranted 
where there is forward flexion of the thoraolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
evidence of muscle spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or abnormal spinal contour, 
or vertebral body fracture with a loss of 50 percent or more 
of the vertebra height.  A 10 percent evaluation would, in 
addition, be indicated where there was evidence of a lumbar 
spine disability characterized by incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the previous 12-month period.  38 C.F.R. 
§ 4.71a and Part 4, Code 5242 (2007).  However, in the case 
at hand, it is clear that the veteran's lumbar spine is not 
characterized by sufficient limitation of range of motion to 
warrant the assignment of a compensable evaluation.  Nor is 
there evidence of muscle spasm, guarding, or incapacitating 
episodes sufficient to warrant the assignment of such an 
evaluation.

As regards the veteran's current hypertension, the Board 
notes that a 10 percent evaluation is warranted where there 
is evidence of diastolic pressure of predominantly 100 or 
more, or systolic pressure of predominantly 160 or more, or 
where an individual has a history of diastolic pressure 
predominantly 100 or more with a need for continuous 
medication for control.  A 20 percent evaluation, under those 
same regulations, would require demonstrated evidence of a 
diastolic pressure of predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.  38 C.F.R. § 4.104 and 
Part 4, Code 7101 (2007).

Based on available evidence, and, in particular, the 
veteran's need for continuous medication for control of 
hypertension, it would appear that a 10 percent evaluation is 
warranted for that particular disability.  However, there 
currently exists no evidence that the veteran suffers from an 
elevation of diastolic or systolic pressure sufficient to 
warrant the assignment of a greater than 10 percent 
evaluation. 

Finally, turning to the issue of the proper evaluation for 
the veteran's claimed erectile dysfunction, the Board notes 
that a 20 percent evaluation is warranted where there is 
evidence of penile deformity with a loss of erectile power.  
38 C.F.R. § 4.115b and Part 4, Code 7522 (2007).  While it is 
true that, based on the evidence of record, the veteran does, 
in fact, suffer from at least some degree of erectile 
dysfunction as a result of his hypertension, there currently 
exists no evidence whatsoever that the veteran experiences 
any deformity of his penis.  Accordingly, no more than a 
noncompensable evaluation is in order for the veteran's 
erectile dysfunction.  

Based on the aforementioned, and assuming, without conceding, 
that each of the veteran's pensionable disabilities is 
permanent in accordance with 38 C.F.R. § 4.17, those 
disabilities are determined not to be sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  In essence, the veteran's most serious 
disabilities consist of his degenerative joint disease of the 
left hip, left knee strain, degenerative joint disease of the 
lumbar spine, and hypertension.  However, based upon recent 
evidence, the veteran has been described as employable from 
an orthopedic point of view within the limits of ladder 
climbing and heavy lifting compatible with his age,  None of 
the veteran's disabilities, alone, or in combination, in the 
judgment of the Board, would render it impossible for an 
average person to be employed.  The average person (or 
objective) test is accordingly not met.  

The Board also concludes that the veteran does not satisfy 
the criteria for a schedular permanent and total evaluation 
under 38 C.F.R. §§ 4.16(a) and 4.17.  As the veteran has more 
than one disability, he is required to have at least one 
disability rated as at least 40 percent disabling in order to 
meet the threshold requirement of 38 C.F.R. § 4.16(a).  Such 
is not the case here.  No disability has been assigned more 
than a 10 percent rating.  Since none of the veteran's 
disabilities has been rated as at least 40 percent disabling, 
the veteran cannot be considered permanently and totally 
disabled on this basis.  

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized pursuant to 38 C.F.R. § 3.321(b)(2).  
With respect to the subjective factors bearing on his 
possible entitlement to pension benefits, such as age, 
education, and occupational background, the Board notes that 
the veteran is currently 59 years of age, with a high school 
education and past experience as a commercial insulator.  He 
is not shown to be incapable of being gainfully employed.

No medical evidence of record indicates that the veteran is 
currently permanently and totally disabled due to the 
conditions discussed above.  The Board observes that the 
evidence of record shows no more than intermittent, routine 
treatment for the aforementioned disabilities, and that most 
are relatively insignificant.  There currently exists no 
evidence of record that the veteran has been hospitalized for 
any disability in recent years.  Moreover, the veteran 
himself has not pointed to any factors which would be 
considered exceptional or unusual.  He has not presented such 
an unusual disability picture that it can be shown that he is 
precluded from sustaining gainful employment as a result of 
his disabilities.  Thus, he has not demonstrated that his 
current disabilities, which are admittedly not the result of 
his own willful misconduct, render him unemployable under 
38 C.F.R. § 3.321(b)(2) (2007).  See also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

Accordingly, the Board is not persuaded that the veteran's 
pensionable disabilities are so incapacitating as to preclude 
the performance of substantially gainful employment.  
Moreover, based upon a review of the entire evidence of 
record, the Board is of the opinion that the preponderance of 
the evidence is against the veteran's claim.  Accordingly, 
entitlement to a permanent and total disability rating for 
pension purposes must be denied.


ORDER

A permanent and total rating for nonservice-connected 
disability pension purposes is denied.



	                        
____________________________________________
	M. W. KREINDLER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


